I am honoured to
address the General Assembly for the first time. On
behalf of my delegation and on my own behalf, I
convey to you, Mr. President, and to other members of
the Bureau our warm congratulations on your election
to steer the General Assembly at its fifty-ninth session.
I am confident that, with your experience and
professionalism, you will lead us to the fruitful
conclusion of this session. I would also like to pay
tribute to His Excellency Mr. Julian Hunte for his
outstanding performance as President of the General
Assembly at its fifty-eighth session.
Kenya is convinced that a vibrant, responsive and
representative United Nations system is the desire of
all Member States. My delegation welcomes the
ongoing efforts to reorganize and revitalize the United
Nations to make it more effective and efficient. The
revitalization exercise must reaffirm the status of the
General Assembly as the pre-eminent policy-making
organ of the United Nations, as envisaged in the United
Nations Charter. With respect to the Security Council,
it should be enlarged, democratized and made more
representative to reflect the Organization’s membership
in the twenty-first century. We look forward to the
findings of the High-level Panel on Threats,
Challenges and Change, appointed by the Secretary-
General during last year’s session of the General
Assembly.
I pay tribute to the Secretary-General, His
Excellency Mr. Kofi Annan, for his commitment and
his efforts to ensure the capacity of United Nations
offices, in particular the United Nations Office at
Nairobi, the only United Nations headquarters in a
developing country. We are encouraged to note that,
during the fifty-eighth session of the General
Assembly, budgetary provisions were made for
improving and modernizing conference facilities at the
Nairobi Office. Nonetheless, there is still a great deal
to be done. We urge the Secretary-General to
significantly increase the regular budget component of
funding the United Nations Office at Nairobi to bring it
in line with the administrative and financial
arrangements of similar United Nations Offices at
Geneva and Vienna.
The production, stockpiling, transfer and use of
anti-personnel mines are problems of major
proportions that have caused untold suffering to
populations throughout the world, with Africa the most
mine-affected continent. Kenya has been given the
honour to host the First Review Conference of the
Convention on the Prohibition of the Use, Stockpiling,
Production and Transfer of Anti-Personnel Mines and
on Their Destruction — the Ottawa Convention.
The Conference — also known as the 2004
Nairobi Summit on a Mine-free World — will be held
from 29 November to 3 December 2004. Among the
events scheduled will be the pre-Conference
ceremonies on 28 November, presided over by the
President of the Republic of Kenya, the Honourable
Mwai Kibaki, who has extended invitations to world
leaders to attend the Conference. I take this
opportunity to invite each and every one of those
present here to participate at the highest possible level
at the Conference. I also encourage them to take
advantage of their presence in Nairobi to sample
Kenya’s hospitality and particularly its world-famous
safaris, as well as the sandy beaches along Kenya’s
coast.
27

International peace, security and stability are
prerequisites for sustainable development. Kenya
recognized early that peace and stability should be the
cornerstone of both its national and foreign policies.
Consequently, Kenya has taken an active part in the
search for peaceful solutions to conflicts in our
subregion, in Africa and in the rest of the world.
Within the framework of the Intergovernmental
Authority on Development (IGAD), Kenya is chairing
the southern Sudan peace process and the Somali
reconciliation process. I am pleased to report that, in
the Sudan peace process, milestones have been
achieved since the signing of the first protocols in
2002. The Nairobi Declaration on the final phase of the
Sudan peace process was signed on 5 June 2004.
Although the process has been long and tedious, a
final peace agreement is within reach for the two-
decade-long conflict. I would like to appeal to the
international community to redouble its support and
commitment in assisting the people of the Sudan to
achieve peace through constructive dialogue. It is also
my hope that events in the Darfur region will not
subsume the positive developments achieved by the
Naivasha process. However, post-conflict
reconstruction will require considerable resources. The
international community must rise to that challenge.
As regards the Somali peace process, I am
pleased to report encouraging developments in the past
few weeks that indicate a willingness on the part of the
people of Somalia to embrace peace after 14 years of
turmoil. In mid-August, 275 members of Parliament
were elected by representatives of the Somali people,
and the Transitional Federal Parliament of the Somali
Republic was inaugurated on 29 August in Nairobi.
Subsequently, the Parliament elected its Speaker on 15
September 2004. It is expected that the President will
be elected next month. The process has been long and
costly, but, as a result of our determination and
optimism, we hope to witness the installation of a
Federal Government of Somalia by the end of this year.
The presence of a Government in Mogadishu, however,
should be not an end in itself, but the beginning of a
long journey towards peace, stability and development.
I appeal to the international community, and
especially the United Nations, to move with speed and
to provide the support necessary for capacity-building,
infrastructure and security and other logistical support
for the new Government. I would like to express
Kenya’s gratitude for the assistance provided by IGAD
Partners Forum, the United Nations and the
international community as a whole in support of both
peace processes.
Long-standing conflicts in our subregion have led
to the proliferation of small arms and light weapons,
which constitute major security concerns to my country
and others. For example, Kenya has been at the
forefront of regional initiatives to combat this menace.
In March 2000, Kenya hosted the First Ministerial
Review Conference of the Nairobi Declaration on the
Problem of the Proliferation of Illicit Small Arms and
Light Weapons in the Great Lakes Region and the Horn
of Africa, which produced the Declaration. In April
this year, Kenya hosted the Second Ministerial Review
Conference of the Nairobi Declaration, which adopted
the Nairobi Protocol for the Prevention, Control and
Reduction of Small Arms and Light Weapons. Those
efforts are intended to consolidate a regional
framework within which to deal with the problem of
proliferation in order to improve security so that the
people of the region can redirect their energies and
resources towards meaningful economic activities.
Kenya therefore welcomes and fully supports the
convening of the international conference for the Great
Lakes region on conflict and development, scheduled
for 17-20 November 2004 in Dar es Salaam, Tanzania.
My delegation applauds the United Nations and the
African Union for mobilizing support and resources for
the preparation of the conference.
The threat of international terrorism remains real.
We unreservedly condemn all acts of international
terrorism. On behalf of my delegation and the Kenyan
people, I extend our sympathy to the Government and
people of Russia on the recent barbaric terrorist attack
on innocent school children, parents and teachers in
Beslan. Kenya has been a victim of terrorist attacks in
the recent past. We are therefore more convinced than
ever of the need to address this issue collectively. No
single country, however resourceful, has the capacity to
successfully deal with it on its own. I would like to
assure the Assembly that Kenya fully supports
international efforts in dealing with this problem.
Collective efforts to address the issue must be through
international cooperation, information and intelligence
sharing, coordinated by the United Nations.
In line with the international efforts to ensure that
peace and security prevail, we welcome the decision by
the African Union to establish a standby African force.
28

Kenya has been honoured to host one of the regional
centres, the Eastern Africa Brigade. We are ready to
provide the requisite facilities and logistical support to
the centre. On the international arena, Kenya has long
been a major troop-contributing country in
peacekeeping operations and will continue to actively
participate with other nations under the aegis of the
United Nations. We call upon the international
community to assist the African Union in realizing the
establishment of the force, which will be one of the key
tools for ensuring peace and stability on the continent.
Poverty remains a major impediment to
sustainable development, particularly for developing
countries. Current trends indicate that countries in sub-
Saharan Africa will not meet the Millennium
Development Goals by the year 2015. We emphasize
the importance of the fulfilment of the eighth
Millennium Development Goal on a global partnership
for development, and especially the realization of the
target of 0.7 per cent of gross national product as
official development assistance from developed
countries. We therefore look forward to the outcome of
the 2005 high-level plenary of the General Assembly
on the review of the implementation of the outcomes of
the major United Nations conferences and summits in
the economic, social and related fields, including the
Millennium Declaration.
The attainment of the Millennium Development
Goals will depend on how effectively we deal with the
HIV/AIDS pandemic and other related communicable
diseases, among other problems. In sub-Saharan
Africa, it has resulted in a reversal of economic and
social gains made over the years. Governments need to
develop strategic plans that identify key priority
response areas, such as prevention and advocacy,
treatment, care and support. Also important are the
mitigation of the socio-economic impact and research.
We are grateful to our development partners and the
United Nations Global Fund for their support and
provision of resources in fighting these diseases. We
look forward to their continued assistance.
At the regional level, tremendous progress has
been made towards regional economic integration. The
East African Community Customs Union Protocol,
which was signed on 2 March 2004 by Kenya, Uganda
and Tanzania, is intended to create a single investment
and trade area. We hope that this positive development
will encourage local and foreign direct investment in
the subregion.
We welcome the support accorded to the New
Partnership for Africa’s Development (NEPAD)
initiative by the United Nations and the G-8 countries.
However, we regret to note that the commitments made
to the NEPAD initiative have not been fully realized
and call upon our development partners to fulfil their
pledges.
This year, Kenya is facing a severe famine caused
by drought, which has affected a large section of the
population. Consequently, Kenya and the United
Nations have issued a joint appeal for assistance to
contain the famine. We are grateful for the prompt
support of the World Food Programme, the United
Nations Children’s Fund, the Food and Agriculture
Organization of the United Nations, the United Nations
Office for the Coordination of Humanitarian Affairs
and bilateral donors. However, the need for more
assistance still exists.
To achieve long-term economic stability and
development, the Government of Kenya has embarked
on an economic recovery strategy for wealth and
employment creation, aimed at revitalizing the
economy and enhancing the welfare of our people.
Other measures have been taken to improve the well-
being of the Kenyan people. Those include the
improvement and promotion of the welfare of children
through free and compulsory primary education and the
recognition of the central role played by women in
development.
In conclusion, I would like to emphasize the
important role the United Nations plays in global
affairs. It could be greatly enhanced through adherence
to the provisions of the Charter and to the rule of law.
Member States should respect those instruments in the
conduct of their international relations.